        Case 1:20-cv-04370-DLC Document 45 Filed 07/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 JN CONTEMPORARY ART LLC,                :
                                         :
                     Plaintiff,          :              20cv4370 (DLC)
                                         :
                -v-                      :                   ORDER
                                         :
 PHILLIPS AUCTIONEERS LLC,               :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On July 7, 2020, defendant filed a motion to dismiss the

first amended complaint pursuant to Rule 12(b)(6), Fed. R. Civ.

P.   Under Rule 15(a)(1)(B), Fed. R. Civ. P., a plaintiff has 21

days after the service of a motion under Rule 12(b) to amend the

complaint once as a matter of course.         Accordingly, it is hereby

     ORDERED that plaintiff shall file any second amended

complaint (“SAC”) by July 31, 2020.        It is unlikely that

plaintiff will have a further opportunity to amend.

     IT IS FURTHER ORDERED that if no SAC is filed, plaintiff

shall file any opposition to the motion to dismiss by July 31,

2020.   Defendant’s reply, if any, shall be filed by August 14.

     IT IS FURTHER ORDERED that, pursuant to Rule 4(C) of the

Court’s Individual Rules of Practice in Civil Cases, the

plaintiff shall file on ECF, by July 31, 2020, a letter no
         Case 1:20-cv-04370-DLC Document 45 Filed 07/08/20 Page 2 of 2



longer than two pages explaining the basis for its belief that

diversity of citizenship exists.

     SO ORDERED:

Dated:       New York, New York
             July 8, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
